           Case 1:14-cr-00774-RJS Document 61 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                -v-                                                 No 14-cr-774 (RJS)
                                                                         ORDER
 JAVIER LAVAYEN,

                              Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         During the conference held on December 16, 2020, the Court scheduled Defendant

Lavayen’s VOSR sentencing to take place on Monday, January 4, 2021 at 2:00 p.m. The Court

will email the parties directly with instructions for accessing the CourtCall conference. Members

of the public may monitor the proceedings through CourtCall’s public access audio line by using

the following credentials:

               Dial-in:              855-268-7844
               Access code:          32091812#
               PIN:                  9921299#

SO ORDERED.

Dated:         December 29, 2020
               New York, New York
                                            ______________________________
                                            RICHARD J. SULLIVAN
                                            UNITED STATES CIRCUIT JUDGE
                                            Sitting by Designation
